DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                      DENNIS WALLACE CLARK,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                    Nos. 4D21-2246 and 4D21-2391

                               [July 14, 2022]

   Consolidated appeals from the Circuit Court for the Nineteenth Judicial
Circuit, St. Lucie County; William L. Roby, Judge; L.T. Case Nos. 56-2020-
CF-000050A and 56-2020-CF-000842A.

   Dennis Wallace Clark, Florida City, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Kimberly T. Acuña,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, CONNER and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.